Anyone who 
has spoken from this rostrum will probably understand what my feelings are at 
this moment: there is both a feeling of pride in my people and my country, 
which have now set out along the road of independent development a right 
that does not come so easily and a sense of enormous responsibility for 
every word I say, for my words will be addressed to the whole world. And I 
hope they will be heard! 
All of us who have gathered here in this highly respected international 
forum, whatever our natural objective differences may be, have in common a 
single goal, that of achieving peace and security, and a single desire, to 
solve existing problems and prevent new ones from arising. Through our 
understanding that the world is interdependent in all its aspects, we have 
come to realize our necessary interest in overcoming difficulties, and that 
common interest has become the foundation of this transitional stage on the 
road towards the establishment of a new world order. 
All of us, I think, have already got over the euphoria of expecting rapid 
changes that were about to take possession of a world liberated from the 
chains of the cold war, and we have come to understand the depth of the 
problems confronting a human race which has gone to the limit in its search 
for new paths to development. Nobody is expecting easy victories. 
The situation in the world is undergoing fundamental and sometimes 
drastic changes. The military, political and economic confrontation between 
the two systems which had for a long time determined the balance of power in 
the world has come to an end with the collapse of one of them. What this has 
actually done is to destroy the foundation of international security, which 
had until then been intimidation and deterrence through parity of forces. 
A new system of world security must be created, one oriented on the new 
poles of power, the new roles of the super-Powers, new threats, new ways of 
waging war and new types of forces. The probability of a nuclear war has been 
reduced almost to zero, but the element of chance has increased; there are no 
safeguards against the occurrence of regional wars or against the unforeseen 
actions of State leaders or the consequences of those actions. These are all 
matters of serious concern to the Azerbaijani Republic, for no State can be 
secure on its own. 
Azerbaijan has no nuclear weapons on its soil and is not participating 
directly in the process of nuclear disarmament. Nevertheless, the Azerbaijani 
Republic is making its contribution by acceding to the Treaty on the 
Non-Proliferation of Nuclear Weapons. We are optimistic as a result of the 
implementation of the Treaty on Conventional Armed Forces in Europe, to which 
Azerbaijan, along with other European States, has become a party. However, 
despite the achievements and successes of the disarmament process, military 
expenditures are, as before, absorbing a significant portion of State budgets 
at a time when such funds could be directed towards economic development. 
Arms stockpiling is, as before, a threat to security. 

One of the most important elements in military security is the openness 
or transparency of military programmes and activities. As a member of the 
Conference on Security and Cooperation in Europe (CSCE), my country is 
participating in the development of this process. 
The move towards direct cooperation in the form of wide-ranging and 
intensive multilateral exchanges of information on military budgets and 
numbers, production levels, research, development and modernization programmes 
and weapons deployment and delivery plans seems to be a desirable one. Such 
openness will create an atmosphere of trust, make it easier to predict 
developments in the overall security situation, bolster stability and reduce 
the risk of war. 
During the long years of the East-West conflict it was usual for one side 
to arm the other's enemies. Today, when the threat of confrontation along 
East-West lines has gone, this so-called foreign-policy wisdom is likely to 
prove a significant danger to us all. Weapons proliferation is a serious 
challenge to international security and requires the world community to take 
active steps in order to ensure that it is limited and effectively controlled. 
Arms shipments, which are fraught with a fundamental potential for 
danger, are becoming a real factor capable of producing destructive effects on 
the situation in so-called hot spots. I hardly need explain how much trouble 
Azerbaijan has been caused by the weapons, including foreign-made weapons, 
being supplied, within Azerbaijani territory, by Armenian forces. We must 
encourage restraint on the part of arms suppliers; this will, of course, 
entail political difficulties. Limits could be placed on exports of arms to a 
particular country or region. 
It should be normal practice to declare arms transfers and to observe 
established limits, and the political complexion of the recipient must also be 
taken into account. The United Nations Register of conventional arms 
transfers will undoubtedly also play an important role in this regard. 
Given the attempts by certain countries to obtain weapons covertly, I 
would like to emphasize the extreme importance of having access to 
intelligence data on weapons proliferation and of observing suspicious regions 
and carrying out unannounced inspections there. In addition to the direct 
effects, these would increase States' confidence in the weapons 
non-proliferation regime. I believe that it would be appropriate to make 
efforts to establish subregional restraint regimes; this is particularly 
urgent for the multiplicity of hot spots which are appearing against the 
background of a minimal military threat on a Europe-wide scale. Subregional 
restraint could include reducing military force levels in limited 
geographically remote areas. Thereafter such regimes could lay the groundwork 
for the demilitarization of whole regions. Azerbaijan has already proposed 
this concept for the Transcaucasian region. 
The vacuum left by the disappearance of the Soviet Union from the 
military and political map of the world threatened to bring global disaster. 
However, we have survived that difficult period. In its death throes, the 
Soviet Union fortunately disintegrated; new sovereign States arose from its 
ruins and declared for all to hear that they were determined to join the 
community of democratic States based on law and with market economies. The 
United States of America and Russia, the two super-Powers, as they are still 
being called, have started to cooperate in the name of their common interests. 
 
World developments of the last few years do indeed show that the 
democratic sphere is expanding. More and more countries want to be 
democratic, and regimes of other kinds are facing more and more difficulties. 
Of course, the development of democracy is a very difficult process whose 
ultimate goal, the establishment of an ideal system, is difficult to achieve; 
however, we can and must move forward towards that goal, by consolidating 
democratic values and institutions. And the core of the issue here is not 
merely adherence to ideals but the political and socio-economic rightness of 
the democratic system, whose effectiveness will very soon, I hope, become 
apparent in my country as well. 
There is in science a principle called dynamic evolutionary stability, 
according to which the elements of a system obey the same laws and move in the 
same direction. Any member of the system which tries to move in a direction 
different from the general trend is thrown out. And so it is in life. One 
cannot enter the world system and then follow a different programme and not 
observe the same rules as everybody else. Of course, the euphoria of national 
independence may prompt its own "special" path, but we know from history how 
such experiments end. 
What is the substance of the Azerbaijani Republic's national 
independence? Today new people have taken the helm, people free of the dogmas 
of the communist past, prepared to see the world as it is, without ideological 
masks, and striving for cooperation on the basis of common human values. 
These people have inherited the burdensome legacy of a repressive State which 
governed an obedient society, but that has only made their resolve to overcome 
it that much stronger. Our need for capable authorities which would see as 
their principal purpose the creation of the conditions for stimulating 

initiative and independence, which would act in the interests of the 
individual and would be rooted in the institution of citizenship, was forged 
in suffering. Our State policy is based on the interrelationship between the 
freedom and well-being of the individual and the security and prosperity of 
the State. Today the Government of the Azerbaijani Republic is facing the 
complex task of establishing legislative, political and socio-economic 
safeguards for the irreversibility of the democratic process. 
Newly independent States encounter a multitude of political, economic and 
social problems on their way to establishing themselves. They must face the 
difficult task of overcoming those problems within a cruelly short time-limit 
set by life itself. However, even that punishing pace at which the democratic 
authorities chosen by the people must act is intensified by threats and 
challenges of a different order which undermine States that are not yet 
standing on their own feet. I have in mind here what are called inter-ethnic 
conflicts, which are more political than ethnic in nature. 
There are no limits to the energy of a nation, which has become one of 
the driving forces of the development of mankind in the twentieth century. 
The explosive power of the energy of a national ego released from the fetters 
of many years of repression destroys the apparently unshakeable citadels of 
totalitarian regimes and opens up new prospects for people. 

However if that same power is placed at the service of an ugly, overblown 
nationalistic idea, it turns a people onto the path of war and drives it to 
aggression and expansion against another people chosen as its victim. 
An example of the first kind of national idea is the disintegration of 
that conglomeration of nations known as the USSR. An example of the 
second and a most accurate one - is the aggression of Armenia against 
Azerbaijan. 
To any action there is an opposite reaction. An aggressor dooms himself 
from the outset to failure, for he arouses against himself a people's natural 
reaction of self-defence, a force many times greater than the irrational force 
of aggression. Prosperity gained at another's expense cannot be long-lasting, 
even if it sometimes seems so. 
What is the result? Death and destruction, masses of destitute people on 
both sides, relations between States made difficult or broken off these are 
reflected many times in all spheres of human activity and threaten to escalate 
to new and more dangerous levels, involving other States and altering the 
regional or even the world balance. There is only one alternative: to end 
the aggression, if not voluntarily, then under the pressure of counter-force. 
Aggression must not go unpunished. Aggressors must be stopped. 
The importance of the international community's position on this issue 
cannot be overestimated. A timely, principled reaction by the international 
organizations, first and foremost by the United Nations and CSCE, is one of 
the guarantees that the required result will be achieved - that the aggression 
will be eliminated and therefore thousands of lives saved and that the 
conditions for States to develop peacefully will be established. The key idea 
that breaches of the peace are inadmissible is based on the fact that each 

State bears a high responsibility to the world community, and it presupposes a 
harmonization of national interests with the interests of all mankind. 
No one can dispute the right of a nation to the free choice of its path 
of development, but there are no rights without duties, and this is also true 
of nations, whose freedom of choice is controlled by their interrelationships 
with the world, as parts of the whole. Freedom does not mean irresponsibility. 
Violence of any kind, whatever its motivation or justification, is 
inadmissible. In our time the kind of nationalism that has nothing in common 
with national self-awareness has come close to being the greatest wellspring 
of violence. Sooner or later, that kind of nationalism finds the framework 
imposed on it by history constricting, and it starts to break out, violating 
other peoples' borders and infringing upon other peoples' interests. 
Today, having emerged from an ideologically divided world, we are facing 
the danger of dismemberment based on nationalistic grounds which feed the 
politics of separatism. The fact that the legal norms governing the right of 
peoples to self-determination, and even the meaning of the term, have not been 
fully worked out, either in domestic or in international law, has opened the 
door to widespread speculation on the subject on pseudo-democratic grounds, 
which are essentially a cover for forces harbouring plans to seize territory. 
We must make it clear, first of all, that the right of peoples to 
self-determination can be exercised solely by peaceful means; secondly, that 
the possessor of that right can be only a nation, not a national minority or 
an ethnic group; thirdly, that a people exercising its right to 
self-determination must not violate another people's right, its sovereignty or 
the integrity of its State. 

Making the discussion of the foregoing more concrete by projecting these 
conclusions onto the Armenian-Azerbaijani conflict, I am compelled to say the 
following. 
The Republic of Armenia, having set the dismemberment of the Azerbaijani 
State and the seizure of its territories as the goal of its State policy, 
initiated the conflict in Nagorno-Karabakh, an inseparable part of Azerbaijan, 
under cover of a demand for the right to self-determination for the Armenian 
population of that Azerbaijani region, whose borders, incidentally, have not 
been defined. There are no internal borders in the unitary Azerbaijani 
State. The region was split off administratively during the Stalin era, and 
it is the Armenian side that is so fervently demanding the elimination of the 
legacy of that time. 
I think there is no need to comment on the ill-intentioned substitution 
of the concept of "people" for that of "national minority". The Armenian 
people has already exercised its historic right to self-determination within 
the borders of the Republic of Armenia. With regard to the Armenian national 
minority which lives in Azerbaijan and has autonomy, the Azerbaijani Republic 
has repeatedly stated its readiness to guarantee that minority's rights in 
accordance with international norms, while justifiably expecting the Republic 
of Armenia to take suitable steps in respect of the Azerbaijani community 
which has lived for centuries in the territory of the present-day Republic of 
Armenia but has had no rights whatsoever and which, alas, has now been forced 
out of Armenia into Azerbaijan. 
The conflict, which is now a matter of concern to the world community, 
began with a blatant violation of the Azerbaijani Republic's sovereignty by 
Armenian separatists who, without holding any discussions with the Government 
of Azerbaijan, proclaimed their secession from the Azerbaijani Republic. 

They were supported by the Republic of Armenia, whose Parliament, in 1989, 
issued decrees on the unification of Nagorno-Karabakh with Armenia, on 
including the budget of Nagorno-Karabakh in the Armenian budget and on the 
election of deputies from Nagorno-Karabakh to the Parliament of Armenia. 
Those decrees have not been annulled to this day and are in violation of the 
norms of international law. Such political infringements by the Republic of 
Armenia on Azerbaijan's sovereignty have since been backed up with practical 
measures aimed at implementing Armenia's declared plans to annex Azerbaijani 
territory. 
The use of force is, of course, unacceptable in settling disputes. Yet 
the actions of the Republic of Armenia, which initially took the form of 
covert aggression through the infiltration of separatists and terrorist gangs 
and delivering arms into Azerbaijan and which later turned into open 
aggression in the form of a direct armed incursion into Azerbaijan, the 
seizure of the city of Shusha and the Lachin district and the establishment of 
a land corridor joining occupied Nagorno-Karabakh to Armenia, have naturally 
prompted a response from the armed forces of the Azerbaijani Government, which 
has the right and the duty to defend the interests of its citizens and its 
State, over 10 per cent of whose territory is now under Armenian occupation. 
Renouncing the use of force under these conditions could not prevent 
bloodshed. Inaction on the part of the Government would have provoked a 
movement from below, with the formation of self-defence forces whose actions 
would be spontaneous and therefore might have become uncontrollable. The 
Azerbaijani Republic, which has used military force only within its own 
frontiers and at a controlled level, the minimum level necessary to protect 
its sovereignty, has, from the very beginning of the conflict, called on the 

opposing side to cease hostilities and to settle existing problems at the 
negotiating table. It is continuing today to confirm its readiness for 
peaceful dialogue by taking specific measures aimed at reaching a compromise. 
However, Azerbaijan's efforts were met each time with silence on the part of 
the Republic of Armenia, which continues to make demands that are contrary to 
international law. One can hardly expect political leaders who rose to power 
on a wave of ideas of nationalism and the establishment of a Greater Armenia 
to abandon those positions, because it would mean their political death. But 
holding that line will lead to a catastrophe incomparably greater than the 
disappearance of the politicians from the arena. 
The present leadership of the Republic of Armenia should realize that the 
path they have chosen is a deadly one; Armenia will never be a democratic 
State while it carries the burden of this conflict. Democracy cannot be built 
on a foundation of nationalism, on flouting laws, on bloodshed and suffering. 
This whole train of events gives us solid grounds for viewing Armenia's 
position with regard to peaceful settlement and international mediation merely 
as an attempt to gain time for consolidation in the Azerbaijani territories 
Armenia has forcibly seized, so that it can subsequently obtain agreement on a 
political solution from a position of fait accompli. 
But there is no alternative to a peaceful settlement. Decisive steps 
must be taken to clear the obstacles from the road to peace. A necessary 
condition for this is the withdrawal of Armenian armed formations from 
Azerbaijan, since that would establish a real foundation for a stable 
cease-fire under international supervision, for the return of refugees to 
their homes and the normalization of life in the war-torn areas, including 
safeguards for the rights of the Armenian national minority living in 
Azerbaijan. 
Despite all the complications and obstacles, the peaceful settlement 
process initiated by CSCE and followed up by CSCE's Minsk Group under the 
chairmanship of Mr. Rafaelli, for whose efforts I am sincerely grateful, both 
to him personally and to the Government of Italy, must achieve the desired 
result: an end to the aggression and the senseless bloodshed, the liberation 
of occupied Azerbaijani areas, the development of a peaceful dialogue between 
the two States and the solution of existing internal problems on a reciprocal 
basis. The national minorities in Armenia and Azerbaijan must become not 
pawns in a dispute but guarantees of each other's security and of respect for 
each other's interests, and, in the future, a bridge for cooperation. 
I hold this optimistic view because I have faith in the reasonableness of 
two peoples and two States that have lived side by side for centuries and 
whose history has earned them the right to peace, prosperity and 
good-neighbourly relations. I hope that the Republic of Armenia will come to 
realize the importance of such concepts as good neighbours, friendship and 
mutual assistance, which have deep roots in our region. 
The concrete example of the Armenian-Azerbaijani conflict enables us to 
draw certain conclusions that are related and applicable to other regional 
conflicts similar in nature to the one I have mentioned. The world we live in 
is very fragile; thus our approach to the principles governing global 
coexistence, hammered out by the experience of human civilization, should be 
very cautious. Those principles include, first of all, the sovereignty of 
States, their territorial integrity and the inviolability of their borders; 
they also include the inadmissibility of securing one's interests at the 
expense of those of others. Such a course cannot bring independence, 
democracy or prosperity to any State. Everything in the world is interrelated. 
The words spoken and the actions taken by some politicians in defence of 
human rights, national minorities, and nationhood can sometimes threaten the 
most fundamental right - the right to life. When blood is being shed, it is 
pointless to talk about the rights of national minorities. I have said it 
before and now say it again: The sovereignty of the State begins with the 
sovereignty of the individual. Respect for human rights is not part of a 
State's internal affairs but its obligation. The safeguarding of rights and 
fundamental freedoms is the main guarantee of a State's prosperous 
development. Returning to the Armenian-Azerbaijani conflict, I must point out 
that our approach is based precisely on this understanding and that Armenians 
living in Azerbaijan are just as much citizens of this State as Azerbaijanis, 
Russians, Jews, Kurds, Lezghians, Talishes or Poles. But there are no rights 
without obligations. The State is the guarantor of individual freedom; the 
individual is the guarantor of the State's security. 
The defence of human rights - and of the rights of national minorities as 
part of those rights cannot be implemented to the detriment of State 
sovereignty. External influence and interference are sometimes hard to 
distinguish, and crossing the fine line that separates them can lead to 
disaster. Sometimes the non-use of external force can have great benefits. 
Problems of this kind have various political, social, and economic causes, and 
sometimes a State trying to solve the problem cannot instantly unravel the 
tangle of causes and effects. It is a lengthy process requiring a delicate 
approach in which the underlying principle must be: "Do no harm". In such 
circumstances a State has the right to count on the assistance and experience 
of the world community. Working to improve the State from within will have 
more effect than pressure from without. 
Every State has its share of responsibility to the outside world, 
expressed as its duty to observe accepted norms and obligations. A question 
of practical interest today is that of the further elaboration in 
international law of the principle of sovereignty, with due regard for the 
increased international responsibility of States. Bringing national 
legislation into conformity with international law, a process which creates 
the necessary regimes of rights and freedoms of the individual, is of the 
greatest importance in this context. Such a process has already been 
initiated in Azerbaijan. The priority of international legal norms over 
national ones is enshrined in the constitutional act of State independence of 
18 October 1991. To conclude this subject, I should like to point out that 
our common progress in that direction must emphasize the harmonization of the 
interests of mankind and national interests. 
One of the main factors for stability in society, particularly during a 
transitional period, serving in a sense as a guarantee of the irreversibility 
of democratic reforms, is a healthy and developed economy. Unfortunately, I 
must state that today the economy of Azerbaijan has fallen on hard times. The 
legacy of the Soviet past and the Armenian-Azerbaijani conflict are taking 
their toll. 
The failure of the centralized planning system further strengthened our 
confidence in the viability of the market economy. The Parliament and 
Government of the Republic, committed to rapid reform, are working hard for 
the legislative and programmed introduction of economic changes that should 
accelerate the process of market formation and integrating Azerbaijan into the 
world economy on an equitable and mutually beneficial footing. 
The world economy has not yet succeeded in surmounting a number of 
obstacles, foremost among which, to my mind, is the disproportion in economic 
development. It is believed that, in spite of all the problems of the world 
economy, whose number increased sharply with the collapse of the Soviet 
system, the end of the ideological confrontation between the two poles of 
power has given a positive impetus to the formulation of new approaches in the 
developed world towards the problems of developing countries. 
Participation in international economic organizations and United Nations 
economic agencies, with the concomitant opening of a wide range of 
possibilities for multilateral economic cooperation, is a matter of high 
priority for Azerbaijan. Definite hopes for instituting economic reforms in 
Azerbaijan are being placed in financial assistance and consultative technical 
assistance that could be provided under special programmes. The United 
Nations, an office of which is to be opened at Baku in the near future, should 
play an active role in this. 
However, I should like to express my regret concerning the position of 
certain States in whose policy the provision of assistance to young democratic 
States is linked to particular political objectives that are, in our view, of 
a subjective nature. Refusal to provide assistance may not only fail to 
promote the development of the reform process but also create new problems for 
the establishment of democracy in young States. The consequences of such 
ill-considered steps could be far more serious than the reasons that motivated 
the refusal. 
The warfare initiated by the Republic of Armenia against Azerbaijan has 
created a social tragedy in my country. About 500,000 Azerbaijanis have been 
deprived of the basic necessities of life; 230,000 of them were expelled from 
the areas of Armenia in which they had historically resided, and the rest have 
become refugees as a result of Armenia's direct aggression against 
Azerbaijan. Our Government has encountered enormous difficulties in meeting 
their needs. I should like to express my hope that the United Nations will 
not leave Azerbaijan to deal with this disaster alone and that it will provide 
all possible assistance. 
The ecological situation, which has been gradually deteriorating 
throughout the world, is becoming the greatest threat of all. Nature is 
calling attention to its problems with increasing urgency through new 
environmental disasters and tragedies. The problem of structural reform of 
the global economy on a basis that is environmentally sound still remains 
unsolved. The contribution of the United Nations in this field - demonstrated 
inter alia in the convening of the Conference on Environment and Development 
deserves particular mention here. That Conference was a valuable example of 
collective efforts to solve humanity's problems. 
My country cannot boast of a favourable ecological situation. The 
condition of the Caspian Sea is tragic, showing the effect of all the ills of 
a planned economy and of its consumption-oriented attitude towards nature. We 
firmly intend to make every effort to save this unique natural ecosystem, and 
we hope that our efforts will be supported by assistance from the world 
community. 
The primary mechanism of world development at present is international 
cooperation. I believe that we can solve our problems only in that context. 
I am also convinced that the process of strengthening cooperation will 
continue to evolve. Naturally, such evolution is directly related to the 
growing importance and prestige of the United Nations. Our Organization has a 
special role in international relations, which are undergoing radical 
changes. The United Nations has been, is and always will be the world forum 
in matters of justice and law, the stronghold of the civilized norms of life 
and the highest authority in the settlement of international disputes. The 
growing effectiveness of the Organization as a factor for security, stability 
and cooperation illustrates that fact. 
New conditions and changes in the world situation require readjustments, 
including structural ones. Special attention should be given to the 
development of structures and means for preventive diplomacy, early warning of 
crisis situations and the improvement of means for averting acts of 
aggression. The United Nations should have the capacity to protect its Member 
States more decisively and effectively from violations of their sovereignty, 
taking action up to and including enforcement measures against the aggressor. 
Cooperation with regional organizations on the basis of mutual support will, I 
believe, promote greater effectiveness of United Nations peace-keeping and 
peacemaking activities. United Nations structures should be brought as close 
as possible to the problems which the Organization intends to resolve. 
Everything should serve to increase the efficiency of United Nations 
activities as a mechanism for security and cooperation. 
I am firmly convinced that the ship of the United Nations, guided by the 
strong hand of its captain, Mr. Boutros Boutros-Ghali, a man of wisdom and 
decisiveness as befits a true captain, will keep to the necessary course, the 
only true course, and, as the flagship of the world community, carry it to the 
shores of peace and prosperity. 
The forty-sixth session of the General Assembly was significant for the 
Azerbaijani Republic, when it was admitted as a Member of the United Nations. 
I take this opportunity to express my sincere gratitude to the President of 
the Assembly at its forty-sixth session, Mr. Samir Shihabi, for his 
contribution to our common cause and especially for his sensitivity and warmth 
towards the new Members of the Organization. 
I hope that the current, forty-seventh session, under the presidency of 
Mr. Stoyan Ganev, will bring us closer to our common goals. I wish Mr. Ganev 
success in that position of responsibility. May every day of this session be 
a day of constructive solutions of our common problems. May new difficulties 
which, alas, life will always throw in our way not weaken our faith, nor 
discourage us on our long and thorny path. We conquer the road as we walk 
along it. 
